                Case 19-12153-KBO              Doc 671-1        Filed 11/17/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                   Debtors.                                      (Jointly Administered)

                                                                 Objection Deadline: Dec. 1, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: Dec. 8, 2020 at 10:00 a.m. (ET)

             NOTICE OF FIRST INTERIM (“NON-CONTINGENCY”) APPLICATION
               FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                     OF PACHULSKI STANG ZIEHL & JONES LLP, AS
                      COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM MARCH 2, 2020 THROUGH SEPTEMBER 30, 2020

                  PLEASE TAKE NOTICE that on November 17, 2020, George L. Miller,

chapter 7 trustee (the “Trustee”), to the estates of the above-captioned debtors, filed the First

Interim (“Non-Contingency”) Application for Compensation and Reimbursement of Expenses of

Pachulski Stang Ziehl & Jones LLP, as Counsel to the Chapter 7 Trustee, for the Period From

March 2, 2020 Through September 30, 2020 (the “Application”), with the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, Wilmington, Delaware

19801 (the “Bankruptcy Court”). A copy of the Application is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Application must be filed with the Bankruptcy Court on or before December

1, 2020, at 4:00 p.m. prevailing Eastern Time.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:231749.1 57095/001
               Case 19-12153-KBO       Doc 671-1     Filed 11/17/20     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Chapter 7 Trustee, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE

19899-8705 (Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), Colin R.

Robinson (crobinson@pszjlaw.com), and Peter J. Keane (pkeane@pszjlaw.com); and (ii) the

Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite

2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda J. Casey (linda.casey@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_DE:231749.1 57095/001                      2
               Case 19-12153-KBO   Doc 671-1   Filed 11/17/20   Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON DECEMBER 8, 2020

AT 10:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.

OWENS, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

SIXTH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 19801.


 Dated: November 17, 2020              PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                       Counsel for George L. Miller, Chapter 7 Trustee




DOCS_DE:231749.1 57095/001                3
